Citation Nr: 0622503	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an earlier effective date, prior to October 
21, 1999, for the grant of an increased disability rating of 
20 percent for the veteran's service-connected low back 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision, which 
implemented an August 2001 Board August decision granting an 
increased disability rating of 20 percent for low back 
syndrome.  The RO's November 2001 decision granted the 
increased disability rating effective from October 21, 1999.  
In April 2002, the veteran filed a notice of disagreement 
seeking an earlier effective date for the increased 
disability rating assigned to her low back condition.  In 
July 2003, the RO issued a statement of the case, and in July 
2003, the veteran timely perfected her appeal herein.


FINDINGS OF FACT

1.  On December 12, 1985, the RO received the veteran's claim 
seeking an increased disability rating for her service-
connected low back syndrome.

2.  In August 2001, the Board issued a decision granting an 
increased disability rating of 20 percent for the veteran's 
low back syndrome, and in implementing this decision, the RO 
assigned an effective date of October 21, 1999, for the 
increased disability award.  

3.  The evidence shows that the veteran met the requirements 
for a 20 percent disability rating as of December 12, 1984, a 
year prior to receipt of her claim.  


CONCLUSION OF LAW
 
The criteria for an effective date of December 12, 1984, for 
a 20 percent disability evaluation for low back syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to her claim.  

In this case, the veteran contends that an effective date 
prior to October 21, 1999, is warranted for the 20 percent 
disability rating assigned to her service-connected low back 
syndrome.  

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  The corresponding 
VA regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine: (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that the criteria for an 
effective date of December 12, 1984 (one year prior to the 
date of claim) for a 20 percent disability evaluation for low 
back syndrome has been met.  

Historically, the veteran was granted service connection for 
low back syndrome, and that disability was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295, by a rating decision issued in March 1979. 

A VA treatment report, dated in December 1984, noted the 
veteran's complaints of chronic low back pain for the past 
five years.  She reported that the pain worsens with sitting 
or standing for long periods of time.  She also reported that 
the back pain radiates down into her right leg, and is 
accompanied by numbness of the medial aspect of the foot.  
Physical examination revealed that the veteran ambulated with 
a guarded gait.  Examination of the back revealed tender 
spinous processes of the lumbar and thoracic regions; tender 
paraspinal muscles, mostly right sided; and tender sacroiliac 
joints, bilaterally.  There was mild spasm of the right 
paraspinal muscles.  The report concluded with a diagnosis of 
low back pain, and noted that the veteran had been prescribed 
a lumbar spine girdle.

On VA examination conducted in February 1985, the veteran had 
exquisite tenderness to touch of the lumbosacral back with 
moderate spasms.  Forward flexion was limited to 70 degrees 
due to pain, lateral bending to 35 degrees, extension to 30 
degrees, and rotation to 35 degrees.  Radiological 
examinations disclosed normal findings.  The diagnosis was 
lumbar paravertebral fibromyositis.

A treatment report, dated in April 1985, noted the veteran's 
ongoing complaints of recurrent low back pain.  The report 
noted tenderness in the lumbar spine.  It also noted that the 
veteran was unable to squat, walk on heels and toes, or bend 
forward.  Her gait was described as antalgic.  Thereafter, 
the veteran underwent physical therapy for her back from 
April 1985 to September 1985.

In June 1985, the veteran was able to straight leg raise 
without pain only to 10 degrees.  A TENS unit was prescribed, 
but it did not provide relief.  EMG examination in December 
1985 disclosed no evidence of lower motor neuron depression 
or other abnormality, and was interpreted as a normal EMG.

A treatment report, dated in September 1985, noted the 
veteran's complaints of low back pain radiated down into her 
right lower extremity.  X-ray examination of the lumbar 
spine, performed in September 1995, noted some sclerosis in 
the lower half of the right sacroiliac joint compatible with 
changes of ankylosing spondylosis.  Otherwise, the lumbar 
spine was essentially negative.

On December 12, 1985, the veteran filed a claim seeking an 
increased disability rating in excess of 10 percent for her 
low back syndrome.

The veteran was hospitalized from August 1986 to September 
1986 for treatment of a disorder unrelated to the service-
connected back disability.  During the hospitalization, EMG 
examination disclosed no lower motor neuron disease.  
Laboratory examination conducted to rule out collagenous 
disease disclosed mildly abnormal sedimentation rate.  
Treatment during her hospitalization included physical 
therapy.

The summary of a January 1987 to February 1987 VA 
hospitalization discloses that, although the veteran was 
admitted for treatment of a disorder other than her service-
connected low back disability, the veteran's treatment 
modalities included physical therapy.  A September 1987 
outpatient treatment report noted the veteran's complaints of 
buckling of the right leg and numbness.  The veteran was able 
to perform straight leg raising to 70 degrees in each leg 
without pain.  A November 1987 clinical note disclosed 
lateral deviation of the lumbosacral spine, and tenderness 
with moderate spasm at the lumbar paravertebral muscles.  
There were several tender fibrotic nodules in the 
paravertebral muscles.  

The summary of VA hospitalization from February 1988 to April 
1988 reflects that the veteran was treated for multiple 
disorders.  Physical therapy was provided during the 
hospitalization.  Low back pain, rule out ankylosing 
spondylitis, and rheumatoid arthritis, were listed among the 
final diagnoses.  In May 1988, the veteran complained of 
increased back pain.  The report noted tenderness and spasm 
on examination.  The veteran complained of pain on palpation 
from the cervical spine to the lumbosacral spine.  She was 
ambulatory with a cane.  Physical therapy continued for 
several months.  On examination in November 1988, she had a 
slow, guarded, awkward gait, favoring the right leg.  There 
was no focal weakness of the back.  Deep tendon reflexes were 
1+ and symmetric, non-pathologic.  

VA outpatient clinical records, including rehabilitation 
medicine and physical therapy records, reflect that, in May 
1988, the veteran complained of increased severity of back 
pain, and acute low back strain was diagnosed.  Ankylosing 
spondylitis by history only was noted, but there were no 
abnormalities on radiological examination.  No significant 
joint disease was identified.

May 1989 clinical notes reflect that the veteran complained 
of increased back pain resulting in nausea and depression.  
She reported limping.  

An August 1991 treatment report noted a diagnosis of mixed 
arthralgias.  Physical therapy notes, dated from November 
1991 to March 1992, revealed that the veteran complained of 
recurrent generalized back pain with cramping and numbness in 
the lower extremities.  The veteran was unable to squat, walk 
on heels and toes or bend forward when physical therapy was 
initiated, and there was no change in symptomatology at the 
time physical therapy was discontinued. 

The summary of VA hospitalization from August 1993 to 
November 1993 reflects that the veteran was admitted for 
psychiatric treatment.  She received medication for control 
of recurrent low back pain throughout the hospitalization.

Outpatient clinical notes dated in July 1994 reflect that the 
veteran complained of mild exacerbation of low back pain.  
Physical therapy assessment notes, dated in October 1994, 
reflect that the veteran had an antalgic gait and used a cane 
when walking.  Outpatient treatment notes dated through 1995 
reflect that the veteran consistently complained of low back 
pain, with little or no relief from the treatment modalities 
prescribed, including physical therapy.

A March 1995 VA radiological examination of the thoracic 
spine showed minimal thoracic spondylosis with well-preserved 
intervertebral disc spaces and pedicles.  There was mild 
osteophytosis with well-preserved intervertebral disc spaces; 
examination of the bony pelvis disclosed ill-defined 
perimarginal sclerosis involving both sacroiliac (SI) joints, 
slightly more accentuated on the right.  

A June 1995 bone density examination disclosed probably 
normal bone mineral density in the lumbar spine; adequate 
bone mineral density in the left greater trochanter; mild 
osteopenia, left femoral neck.  December 1996 radiologic 
examination disclosed slight reversal of cervical curvature, 
otherwise negative study, with curvature, vertebral bodies, 
and disc spaces within normal limits.  There was no evidence 
of fractures or subluxations.  The SI joints were also within 
normal limits.  No abnormality of the lumbar or SI joints was 
found.  

The records of the veteran's October 1995 to April 1996 VA 
domiciliary admission reflect that the veteran moved from 
Puerto Rico to New York in 1995, was admitted to the VA 
Medical Center shortly after her arrival in New York, and 
remained hospitalized until admitted to the domiciliary.  

In 1996, the veteran began participating in a compensated 
work therapy program.  The notes of the veteran's 
participation in work therapy reflect that she met goals set 
for her work.  Transition to competitive employment was 
recommended, but the veteran requested extension of the work 
therapy program.  There was no notation of any work activity 
that the veteran was unable to perform as a result of her 
back pain.  The clinical notes reflect that the veteran was 
concerned that her medical problems, including back pain, 
would pose difficulty with competitive employment.  

On VA examination in November 1996, the veteran had a slow, 
antalgic gait.  There was spasm of the paravertebral muscles.  
Straight leg raising was positive at 15 degrees on the right 
and at 20 degrees on the left.  The examiner was unable to 
elicit deep tendon reflexes in the lower extremities.  The 
examiner noted that the veteran "did not cooperate" due to 
"extreme sensitivity to pain."  Lumbar spine forward 
flexion was to 36 degrees, extension to 15 degrees, right and 
left rotation to zero degrees.  The examiner noted that 
recent CT scan examination of the lumbar spine revealed no 
abnormality.  The examiner noted the history of ankylosing 
spondylitis, and concluded that the veteran's limitations of 
the [motion of the low] back were "possibly" due to 
ankylosing spondylitis and to "mental status."  A November 
1996 radiologic examination was interpreted as showing normal 
curvature, normal vertebral bodies and disc spaces within 
normal limits, with no evidence of fractures or subluxations, 
and no other abnormalities.

Clinical notes, dated through 1997 and continuing to July 
1998, revealed that the veteran continued to work in a 
supported employment program as a clerk/typist.  Although 
there were some difficulties with her time and attendance 
noted, these were attributed to the veteran's chemotherapy 
following surgery for breast cancer. 

The summary of a VA hospitalization from November 1998 to 
December 1998 reflect that the veteran was treated in a pain 
management program for chronic pain syndrome.  Among 
complaints of several sources of pain, the veteran reported 
low back pain, constant, radiating to the right leg.  The 
summary discloses that the veteran cooperated with the pain 
treatment program, which included physical therapy, TENS, and 
acupuncture, but she was unable to meet goals for pain 
reduction.  On objective examination, the veteran's gait was 
normal, and there were no motor or sensory deficits.

On VA examination conducted in February 1999, the veteran 
reported that she had been awarded Social Security disability 
benefits two years earlier for mental and physical problems.  
She did not appear to be in acute distress.  She ambulated 
with a cane, favoring the right leg, utilizing a cane for 
balance as much as for support.  She transferred to the 
examining table without use of the cane.  She was able to 
flex at the knee and the hip without obvious pain.  She was 
able to remove her shoes from a sitting position.  Her range 
of motion of the lumbar back was to 35 degrees of flexion, 
extension to 10 degrees, lateral flexion to 25, rotation to 
30 degrees.  There was tenderness at the lumbosacral 
junction.  The paraspinal muscles were well-developed, with 
no atrophy and no spasm.  Deep tendon reflexes were 2+ at the 
knees and left ankle, diminished to 1+ right ankle.  The 
final diagnosis was chronic low back pain with intermittent 
back spasms, possibility of bulging disk at L5-S1.   

Outpatient treatment records reflect that the veteran 
continued to receive acupuncture and electrical stimulation 
for pain reduction, and she indicated some relief for at 
least a few days after such treatment.  An August 1999 
treatment report noted the veteran's complaints of chronic 
pain in the mid and low back with radiation to the right knee 
and calf.  There was local tenderness at the T4-5 spinous 
process and adjacent right paraspinal region, bilaterally at 
the sacroiliac joints, and in the sacrum.  There was no focal 
neurologic deficit in any extremity except that motor 
strength generally was decreased to 3/5.  

A November 1999 CT scan of the lumbar spine disclosed small 
endplate osteophyte formation with minor bulge of nucleus 
fibrosis at L5-S1.  The impression was minor osteoarthritis 
of the LS spine with bulging nucleus fibrosis at L5-S1; no 
evidence of dural compression.

As noted above, the veteran is seeking an entitlement to an 
earlier effective date prior to October 21, 1999 for the 
award of an increased disability rating of 20 percent for her 
service-connected low back syndrome.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).

Prior to October 12, 1999, the veteran low back syndrome has 
been evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  A 10 percent evaluation 
contemplates characteristic pain on motion. The next higher 
evaluation, a 20 percent evaluation under Diagnostic Code 
5295, requires muscle spasm on extreme forward bending with 
loss of lateral spine motion.  

Based upon it review of the evidence of record, the Board 
finds that the veteran satisfied the criteria for a 20 
percent disability evaluation for low back syndrome for the 
entire year prior to the receipt of her claim. Specifically, 
the Board finds that since December 12, 1984, the veteran's 
low back syndrome has been manifested by intermittent muscle 
spasms, tenderness of the lumbar spine region, and pain on 
motion of the lumbar spine.  Moreover, the veteran has 
consistently reported that her low back pain is severe, and 
radiates down into her right lower extremity.  Thus, the 
veteran meets, or at least approximates, the criteria for a 
20 percent evaluation for lumbosacral strain throughout this 
period, and an effective date of December 12, 1984, is in 
order for the veteran's awarded 20 percent disability rating 
for her service-connected low back syndrome.  

The Board has carefully reviewed the veteran's arguments and 
the evidence of record.  For the reasons stated above there 
is no basis to award an effective date earlier than December 
12, 1985.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statements advised the veteran of the foregoing 
elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, given the legal nature 
of this case, i.e. an earlier effective date claim, the 
evidence of record is complete, and the Board's decision 
herein represents a complete grant of the benefit sought on 
appeal.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, she will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

An earlier effective date of December 12, 1984, for the grant 
of an increased disability rating of 20 percent for low back 
syndrome is granted.


 
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


